Citation Nr: 0636952	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-43 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, status post internal fixation, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from October 1979 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a temporary total (100 percent) rating for 
the veteran's service-connected left ankle disability, 
effective from December 2, 2002, and assigned a non-
compensable (0 percent) disability rating, effective from 
February 1, 2003.

By November 2004 rating decision, the RO assigned a 10 
percent disability rating for the service-connected left 
ankle disability, effective from February 1, 2003.  The 
veteran has continued his appeal for a higher rating.

In June 2006, the veteran testified at a hearing at the RO, 
via videoconference, before the undersigned Veterans Law 
Judge.  


FINDING OF FACT

The veteran's service-connected left ankle disability is 
manifested by no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture, status post internal 
fixation, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328, rev'd 
on other grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a January 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the Board 
notes that the veteran was notified of the Dingess decision 
by letter dated in May 2006, and he was notified as to how 
disability ratings and effective dates are assigned.  
Moreover, since the claim for an increased rating is being 
denied, and no disability ratings or effective dates will be 
assigned, those issues are moot.

II.  Factual Background

Private treatment records dated in November 2002 show that 
the veteran was seen for a two-year history of ankle pain.  
He reported a gradual increase in the pain.  Physical 
examination showed tenderness over the surgical scar and 
tenderness of the plate and sores, which the veteran 
reportedly felt deep underneath the skin.  The assessment was 
status post ankle fracture with retained hardware, 
symptomatic.  In December 2002 the veteran underwent surgical 
removal of one plate and six screws of the left lateral 
malleolus.  He experienced some swelling after surgery, which 
was as expected.

Received from the veteran's wife was a January 2003 statement 
in which she reported that the veteran had been a very 
athletic person, but that his ankle injury in service had 
placed a limit on his activities and most forms of exercise.  
She reported that in the past he had jogged frequently, but 
that in the past 10 years he had done almost no running.  

On VA examination in April 2003, the veteran complained of 
left ankle pain.  Examination of the left ankle revealed "a 
well healed scar on the lateral aspect of the ankle and 
accompanied by redness, tenderness, increase in local heat or 
swelling."  Dorsiflexion was to 15 degrees, plantar flexion 
was to 35 degrees, and neither was reduced with resistance.  
Based on the examination, the VA examiner opined that the 
veteran was not likely to have further reduction in 
dorsiflexion or plantar flexion.  The diagnoses included 
status post fracture left ankle with two operative procedures 
and loss of range of motion.  An X-ray showed mild distortion 
of the distal fibula with screw holes consistent with old 
fracture, and the ankle mortise normally aligned.  

On VA examination in November 2005, the veteran complained of 
left ankle pain when he walked any distance and after 
prolonged standing.  It was noted that he did not use a cane 
or brace, and that his left ankle did not interfere with his 
regular occupation.  He reported he did not take medications 
for the pain, but rather he rested.  Examination showed that 
his gait was reciprocal and somewhat antalgic, and he 
complained of some left ankle pain.  He could heel walk and 
toe walk, with some left ankle pain.  Active and passive 
range of motion was 20 degrees on dorsiflexion with pain on 
the outer side of the ankle, and plantar flexion was to 45 
degrees with no associated pain.  There was no tenderness or 
deformity noted.  He had a well-healed, non-tender scar that 
measured 8.5 cm. on the lateral side of the left ankle.  An 
X-ray showed findings consistent with an old fracture of the 
left fibula.  Minor degenerative changes were shown.  The 
examiner noted that after repeated testing and with active 
and passive range of motion, the veteran had painful motion 
at 20 degrees of dorsiflexion, but noted no fatigue, impaired 
endurance, or weakened movement on either dorsiflexion or 
plantar flexion.

At his June 2006 videoconference hearing before the 
undersigned, the veteran testified that he worked about 50 
hours a week as a pastor of a church, and that there was a 
lot of standing involved.  He testified he spent about 10 
hours a day standing, and that he had pain in his ankle when 
standing for long periods.  He said he tried to relieve the 
pain by various methods, including getting off his feet as 
soon as possible, taking Tylenol, icing his ankle, using 
heat, and elevating the ankle.  He testified he took Tylenol 
approximately every other day, and more on the weekends.  He 
reported that every once in a while his left ankle gave out 
if he walked for a long period of time.  He reported that he 
had swelling in the ankle, but not everyday.  He had some 
popping in the ankle if he twisted his ankle, and if he did 
something to irritate his ankle, it would be warm to touch.  
He testified that when he stood for 10 to 15 minutes in a 
fixed position his ankle bothered him.  He testified that he 
did run, but very seldom, and when he did his ankle hurt 
during the run and afterwards.  He used an Ace wrap on his 
ankle when he felt the need.  He could walk about three 
blocks before his ankle started to bother him.  He claimed 
that driving his stick shift car hurt his ankle.  He claimed 
that prior to the November 2005 VA examination he took no 
painkillers, but that after being examined he had pain and 
had to take painkillers.  He testified that since that VA 
examination his symptoms were about the same.  He reported 
having problems with his ankle  when lifting weight over a 
certain amount and when walking upstairs.  He testified that 
he was also the organist at his church and that he had 
problems hitting the pedals, and problems after the service.  

At the hearing, the veteran submitted another statement from 
his wife, dated in June 2006, along with a waiver of initial 
review by the RO.  In her statement, the veteran's wife 
indicated she had been married to the veteran for 32 years 
and actually witnessed his left ankle injury in service.  She 
reported that he husband had always been a runner, but that 
his ability to run had lessened due to the pain.  She also 
claimed that the veteran's disability affected his enjoyment 
of life with her.  She reported she was a marathon walker and 
could no longer enjoy the company of having the veteran walk 
and train with her because the veteran could not endure the 
ankle discomfort that came after walking on his ankle.  She 
claimed that even short walks caused him discomfort.  She 
reported that she had watched his ability to walk without 
pain constantly diminish as he got older, and that he had to 
take more over the counter pain medicine to help control the 
ankle pain.

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition. 38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran contends that his service-connected left ankle 
disability should be assigned at least a 20 percent 
disability rating.  Currently, his service-connected 
residuals of a left ankle fracture, status post internal 
fixation, are rated 10 percent disabling, pursuant to 
Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion, and a 20 percent 
rating is assigned for marked limitation of ankle motion. 

Normal ankle motion is defined as dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Upon a review of the objective evidence of record, the Board 
finds that the veteran's service-connected left ankle 
disability does not meet the criteria required for the 
assignment of a rating in excess of 10 percent.  
Specifically, the evidence of record, as noted above, reveals 
that range of motion of the left ankle did not more nearly 
approximate marked limitation of motion at any time during 
the pendency of the appeal.  While the veteran had some 
limitation of left ankle motion on VA examination in April 
2003, the Board notes that this was no more than moderate, 
and was four months after his second ankle surgery to remove 
some of the hardware from the ankle.  On the most recent VA 
examination, in November 2005, however, the veteran had 
normal range of motion of the ankle, on both dorsiflexion and 
plantar flexion.  While he did have pain on the outer side of 
the ankle at 20 degrees of dorsiflexion, the Board notes that 
this does not approximate marked limitation of motion, 
because he is able to get the full range of motion on 
dorsiflexion, albeit with pain at the end.  Thus, this more 
nearly approximates a situation of moderate limitation of 
motion, rather than marked limitation of motion.  38 C.F.R. 
§ 4.7.  

The Board acknowledges the veteran's contentions, and his 
wife's contentions as well, that his service-connected left 
ankle disability has affected his employment and his ability 
to exercise.  However, the Board notes that the veteran 
essentially has normal range of motion of the left ankle, as 
noted on the November 2005 VA examination, and as of June 
2006 he indicated that his symptoms had not changed since 
that examination.  There is no other objective medical 
evidence of record to refute these findings.  Moreover, when 
looking at the objective findings on the most recent VA 
examination, the left ankle disability barely meets the 
criteria for a compensable rating under Diagnostic Code 5271.  
However, when considering the veteran's reports of left ankle 
pain and the impact on his work and his ability to exercise, 
as well as the fact that he experiences pain at the end of 
the range of motion on dorsiflexion, it is apparent that his 
service-connected left ankle disability more nearly 
approximates the criteria required for a 10 percent rating.  
38 C.F.R. § 4.7.

The Board has evaluated the veteran's left ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
Under Diagnostic Codes 5270 and 5272, a rating in excess of 
10 percent is not warranted because the veteran has never 
demonstrated or been diagnosed with ankylosis of the left 
ankle.  Diagnostic Codes 5273 and 5274 are not for 
application in this case because there has been no evidence 
of malunion of or surgical removal of the ankle joint.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
noted above, at the November 2005 VA examination, the veteran 
was noted to have pain at the end of the range of motion of 
dorsiflexion.  The examiner noted no fatigue, impaired 
endurance, or weakened movement on either dorsiflexion or 
plantar flexion.

While the Board acknowledges the veteran's and his wife's 
contentions that his service-connected left ankle disability 
has affected his employment and his ability to exercise, the 
veteran also testified he worked 50 hours a week and was 
still able to run and walk, albeit not the distances he was 
able to do previously.  The Board therefore finds that any 
additional functional impairment is contemplated in the 
disability rating currently assigned, as the veteran's pain 
has been contemplated in the award of the 10 percent rating.  
Therefore, an increased rating is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his left ankle disability.  He last underwent surgery in 
2002 to have hardware removed from his ankle, but has had no 
related hospitalizations since then.  With the veteran has 
reported that his employment as a pastor involves a lot of 
standing and organ playing, which causes pain and other 
problems with his service-connected left ankle disability, he 
has nonetheless indicated he works approximately 50 hours a 
week.  In sum, there is no indication in the record of such 
an unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

The Board appreciates the thorough and forthright testimony 
of both the veteran and his wife at the hearing before the 
undersigned.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture, status post internal fixation, is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


